Citation Nr: 0726034	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.    
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A prior August 2003 rating decision 
has been incorporated into the veteran's pending appeal.  The 
veteran testified at a Board videoconference hearing in June 
2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the hearing loss and tinnitus 
claims on appeal, the Board finds that additional development 
is required.

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. 
§ 3.159(c)(4).  

The veteran alleges that he incurred bilateral hearing loss 
and tinnitus as a result of acoustic trauma suffered during 
military service in 1968 during his assignment in field 
artillery.  According to his notice of disagreement, several 
personal statements, and his hearing testimony, the veteran 
indicates that he did not notice any hearing loss until age 
55 (approximately 1998), 30 years after discharge from 
service.    However, he alleges that he did notice occasional 
tinnitus during service right after the firing of artillery.  
He has also stated that he only wore light earplugs during 
field artillery exercises, and that he trained at the Field 
Artillery School in 1968 and 1969.         

Service medical records (SMRS) are negative for any 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus.  The veteran's Form DD Form 214 only lists his 
military occupational specialty (MOS) as a clerk typist.  
However, a review of the veteran's service personal records 
(SPRs), to include his "201 file," shows that the veteran 
also had an MOS of light weapons infantryman up until June 
1968.  Subsequently, from June 1968 to October 1968, he had 
an MOS of Field Artillery Basic at Ft. Sill Oklahoma.  SPRs 
also show completion of a field artillery course running 
during this time period.  Ultimately, SPRs note that in 
October 1968 the veteran was relieved from artillery training 
at Officer Training School due to lack of motivation.  He 
then served as a clerk typist for the rest of his service.    

Post-service, the veteran submitted the report of a private 
audiologist dated July 2003.  Although the results of the 
audiogram are shown only in a graphic representation, they 
appear to reflect bilateral hearing loss disability for VA 
purposes, and also document tinnitus.  Based on the reported 
history of the veteran, the audiologist opines that the 
veteran's current hearing loss and tinnitus is the result of 
acoustic trauma sustained during artillery exercises during 
military service decades earlier.    

The Board is aware that service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In sum, there is evidence of current hearing loss and 
tinnitus, some evidence of artillery noise exposure with 
minimal ear protection during service, and a private opinion 
based on the veteran's reported history linking the in-
service noise exposure to his current audiological 
conditions.  Based on the Court's recent decision in 
McLendon, a medical examination and opinion is required in 
this case to determine the nature and etiology of current 
bilateral hearing loss and tinnitus, based on a current 
physical examination and a thorough review of the claims 
folder.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  
The examination should include any test or 
study deemed necessary by the examiner.  
The examination should comply with AMIE 
protocols.  The examination must include 
audiometric testing and speech recognition 
testing using the Maryland CNC Test.  The 
claims folder must be made available for 
review for the examination and the 
examination report must state whether such 
review was accomplished. 

Based on the test results and review of 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that either the  
veteran's hearing loss or tinnitus is 
related to acoustic trauma caused by 
artillery during his period of active duty 
service from February 1968 to December 
1969.  The examiner's attention is 
directed to the veteran's SPRs recording 
field artillery training for the veteran 
from June 1968  to October 1968.

The term "at least as likely as not" does 
not mean                  within the realm 
of medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state. 

2.  After completing the above 
development, the RO should readjudicate 
the bilateral hearing loss and tinnitus 
claims on appeal, considering any new 
evidence secured since the October 2004 
statement of the case (SOC).  If either 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



